Motion by petitioner to confirm report of the Official Referee finding that the charges of professional misconduct embraced in specifications a, b, d, e, g and h have not been sustained; finding that the charges of professional misconduct embraced in specifications c and f have been sustained; and recommending that respondent be censured. Motion granted to the extent of confirming the findings of the Official Referee with respect to all of the specifications except g and h. We find that the charges contained in specifications g and h are sustained by the proof. On the basis of the proof in support of the four specifications, c, f, g and h, it is our opinion that the respondent’s misconduct is of such serious import as to warrant his suspension for a period of two years. Accordingly, respondent is suspended from the practice of law for a period of two years. Nolan, P. J., Ughetta, Christ and Pette, JJ., concur; Beldock, J., concurs, except that he dissents as to confirmation of the Referee’s report with respect to specification e, and except that he dissents as to the two-year suspension; *881and votes to sustain the charge in specification e and to disbar respondent, with the following memorandum: Even if specification e be omitted, nevertheless the affirmative findings of guilt and the proof with respect to specifications c, f, g and h, demonstrate that respondent lacks the requisite character and fitness to remain a member of the Bar. Hence, it is my opinion that he should be permanently disbarred, and not temporarily suspended.